 

Case 1:20-cv-02295-EGS Document 81-3 Filed 11/05/20 Page 1 of 8

 

PROCESSING OPERATIONS
| HEADQUARTERS
| UNITED STATES POSTAL SERVICE

>

___F rocessing Operations Management Order
Operational Clean Sweep Search Checklist: Political and Election Mail

Purpose; To provide an operational checklist to be used in performing a mail search, when notified by

the Business Service Network (BSN), of possibly missing or delayed P/E mail. When Completed-return to

the Area In-Plant Support PMOD Coordinator and District BSN.

District: _MID Atlantic

Date: _ 11/04/20 Name: ___Hopkins/ Cherian

 

Title: MIPS Phone#: __ (704) 398-5541

 

| Comments:
| Checkbox | Section/Operation:
| When checked | | Specifics: include copies of PMOD label and/or container
| | Defines the work area to be searched. | placard. Names of individuals contacted

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

! | incoming dock | All Clear
a | MEU & BMEU Plant Staging | All Clear
| Opening Unit |
| i Opening Units | All Clear
| | AQ / Station dispatch area | All Clear
| | Outbound dock | Clear, No Political Mail
| | Outgoing Dispatch Area | Clear, No Political Mail in Outgoing Dispatch Area
| x Traflers in the yard Yard Check Done
| fal MTE Plant Staging Area N/A
[~ CI "MITE Trailers N/A
| [] | Site MTESC NVA
| CI  PARS Staging and Operations WA
Rewrap Operations Clear, No Damaged Political Mail
C] CFS (if applicable) MA
[] BRMM/Postage Due N/A |
Auditor Hopkins / Cherian__ Position _OSS_____ Date _11-04-20__ 0p
Lok
Boat Feo

naa

 
 

Page 2 of 8
:20-cv-02295-EG SROGESSING OPERATIONS /05/20
Case 1:20-cv HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order

Poet

 

 

 

Operational Clean Sweep Search Checklist- Political and Election Mail

Purpose: To provide an operational checklist to be used in performing a daily mail search. This list includes the
minimal areas to check and is not limited to these areas within facility. Checklist must be retained by the District
Political and Election Mail Operations Coordinator information for investigating possible missing or delayed
Political and/or Election Mail. District: Mid - Atlaskic Name: Lc / On Chink.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fs
Title: Al rier Phone #: 10¥ =“aee SOF
. . Comments:
Cheek bas Section/Operation:
when checked Defines the work area to be searched Specifics: include copies of PMOD label and for
‘| container placard. Names of individuals contacted

Er Incoming dock Che a
[| BMEU & BMEU Plant Staging C fo an
[| Opening units

Clean
[| AO / Station dispatch area
C/ COA

LE] Outbound dock C / ue
Ga Outgoing Dispatch Area ce ZOnN
aM Trailers in yard (Yard Check) Va oe c hock cho pee!
[| MTE Plant Staging Area nw ii A
i] MTE trailers agi / A
(Sy Site MTESC r/ j ft
[| PARS Staging and Operations n/ , ft
[| Rewrap Operations Clear.
[| CFS (if applicable) ag 7 A
[| BRM/Postage Due A/ y A

 

 

 

 

23
Case 1:20-cv-02295-EGS_ Document 81-3 Filed 11/05/20 Page 3 of 8

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order inci“

POSTAL SERVICE ®

 
 

 

 

 

Operational Clean Sweep Search Checklist: Political and Election Mail

Purpose: To provide an operational checklist to be used in performing a mail search, when notified by the
Business Service Network (BSN), of possibly missing or delayed P/E Mail. When completed — return to the Area
In-Plant Support PMOD Coordinator and District BSN.

pistrict:_{\\\)- fVartic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date: _|!- 2- aADOad Name: Maceret Red
Title: [NPS Phone #:__ (8) 397% -SS4|
Check box Section/Operation: Comments:
when checked Defines the work area to be searched. ae GIS CARES OT PMOB eee
container placard. Names of individuals contacted
= Incoming dock Lest euthy \ a Poy cak Waal Lag Ves on
eee Wh 1
BMEU & BMEU Plant Stagii AR WER ;
== a sane N\o Pol rhea\ Mai} fred vA BMEL Grea,
Opening Units (\o PalKeal Mail staged at FSS.

— de AO /'Station dispatch area Po Politica in ROY Stckon dispatch area.
o Outbound dock Plo Polieal wel ond on Dubbournd dock,
fale Outgoing Dispatch Area lis Palrtcah wail in Dutyorng Bs Pete
ae Trailers in the yard (Yard Check) (\ Pel “peak tts] Grad. Tables. tate

Acad .

co MTE Plant Staging Area : N / A

MTE Trailers .
LI] N/A
C4 Site MTESC N /h
C PARS Staging and Operations \V /; A

Rewrap Operations Warners FeAwWerap PolHcal NEN \S cS Patchs.
De} do He CT PS DC ih Cond,
7 CFS (if applicable) N / f
a BRM/Postage Due i ih

__) Auditor =e De Pik Postion OSS Date__|\~ - Qvdg

 

 

22
 

Case 1:20-cv-02295-EG SROGESSING OPERATGONS/05/20 Page 4 of 8

HEADQUARTERS =),

UNITED STATES POSTAL SERVICE Baa

Processing Operations Management Order unrcostares:
POSTAL SERVICE @

 

Operational Clean Sweep Search Checklist- Political and Election Mail

Purpose: To provide an operational checklist to be used in performing a daily mail search. This list includes the
minimal areas to check and is not limited to these areas within facility. Checklist must be retained by the District
Political and Election Mail Operations Coordinator information for investigating possible missing or delayed

 

 

 

 

 

Political and/or Election Mail. District: /“% -A_ AL Law p C Name: °
Mars acef [pd
Title: fw] 7 P a Phone #: TOUR-SEF Ss yf
Comments:

Check box _| Section/Operation:

Specifics: include copies of PMOD label and for
container placard. Names of individuals contacted

when checked Defines the work area to be searched.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[a Incoming dock DCops de toh, Stag sd at Pde 104
Oud 0)) Wevo Ween loge tah! a Pshebvial lar best
Ly BMEU & BMEU Plant Staging Pol: decal masl Shey el 2 "Ps, 3G [4576
tac Ac | An ef
[et Opening units ,
. No pal-bced ma:| theyed A Poe
feb AO / Station dispatch area
Al | bo ade, a205 labele A Crttedhy
LA Outbound dock /
LA Outgoing Dispatch Area
We pl. Asad on ( Sound
oe Trailers in yard (Yard Check)
ne Aepocts F py: helme'| aa fad thule
[4- MTE Plant Staging Area Y f
= QA
MITE trailers
A La
Lil | Site MTEsc
1a
we PARS Staging and Operations
Le a bt
Rewrap Operations oh pete
ne Al pelcheal pats ( Mews ADIL tag fo Ute
CFS (if applicable)
WA

 

 

BRM/Postage Due

4 vu [fr
23 Audstorr' Sy jen Cher eK OS Wel Dore

 

 

 

 
 

Case 1:20-cv-02295-EGS Document 81-3 Filed 11/05/20 Page5of8
PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE
Processing Operations Management Ord¢f  usasae

POSTAL SERVICE @

 

 

 

 

Operational Clean Sweep Search Checklist: Political and Election Mail

Business Service Network (BSN), of possibly missing or delayed P/E Mail. When completed — return to the Area
In-Plant Support PMOD Coordinator and District BSN.

District: (Uc tLacrkcd
Date: A L. I fe 020 Name: Maroaret SOX
Tite: JU an Age | LOY - SPP -SEYS3

— Phone #:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check box Section/Operation: comments:
when checked Defines the work area to be seare. hed Specifics. include copies of FMOD label and /or
container placard. Names of individuals contacted

Incoming dock ; A

sho Lolitirn I Wtagl Lous
BMEU & BMEU Plant Staging fe Ck OF FOL GPT [htal Faure FO

CB) Cheryl Saperersort Feed AN ft took Carpe of Sack

. . tostel Laspectar (ane tix Need FArie cu vith

Opening Units TEVESA RA AT ae

Ao fol heal Macdl foe

ila AO / Station dispatch area Bae arses we er er pn re

[4 ho Lolbewal Mal Ceitrd
Outbound dock : on

[4] to Potiteaal Mail lneirrd
Outgoing Dispatch Area . ae

[H] Mo Loliteanl pia i Four.
Trailers in the yard (Yard Check) / - 7

[4] Mo Leport of hollecal Mal ow yard
MTE Plant Staging Area ; a

| v hte lalifvea( Mlacl french
MTE Trailers

L] KL fe
Site MTESC ;

[| Nt {pe
PARS Staging and Operations

[] Af:
Rewrap Operations ,

[1 Leo falkteial Sours
CFS (if applicable)

L] Ai
BRM/Postage Due

L | _|AGA

ra |
A Aucitiot Ss Aes ty Position la Colleelam Cthpate_ 12/31/6020

22
 

Case 1:20-cv-02295-EGS Document 81-3 Filed 11/05/20 Page 6of8

 

PROCESSING OPERATIONS
HEADQUARTERS
UNITED STATES POSTAL SERVICE

Processing Operations Management Order innessmes

POSTAL SERVICE @

 

 

 

Operational Clean Sweep Search Chechlist: Political and Election Mail

Purpose: To provide an operational checklist to be used in performing a mail search, when notified by the
Business Service Network (BSN), of possibly missing or delayed P/E Mail. When completed — return to the Area
In-Plant Support PMOD Coordinator and District BSN.

District: M J a ~G th GL Lia

 

 

Date:_/ of, a of. K<OZO Name: AA acd atet Fo x
Title: Manager Phone #: — OM IRE -S5IYG

 

 

 

| Check box Section/Operation: Comments:

when checked Specifics: include copies of PMOD label and /or

Defi : : oe
eines the work area to be searched container placard. Names of individuals contacted

 

 

 

 

 

 

 

 

 

Incoming dock WESA Woe k pag (1 Corba iPS Lr
Litbical hil ker Clondiy he hive
BMEU & BMEU Plant Staging htne /7 Binet lanier ape JF 1 aVer
Loale B&rt,/ LAWS wilh Sack ’iMets)
Opening Units ALES had 5 pillets oF Perltecal
tate f Z
sl AO / Station dispatch area Lol Het MRAM AF FSS SK RG vig ACER
hid Comrminivfe briondg + first lag
Outbound dock
Moe fohdtrdal Mlact § taged as of f0!0\par
Outgoing Dispatch Area

 

Sle fat traaf ite t 107 Lut gomg thee.

tie tego ol fracien pe Yke vyarel

Trailers in the yard (Yard Check)

 

 

 

 

 

 

 

 

OOO OobOn poo oe

MTE Plant Staging Area
MU
MTE Trailers a?
NM fh.
Site MTESC
A/a
PARS Staging and Operations
NLA
Rewrap Operations
MO Damage Mitel Jp segort m ewrap
CFS (if applicable)
At [4

 

 

BRM/Postage Due

| [I] AL, [: A _|
— Auditor 1a Te a Position Diba i Y Ne akidot bate AA Of; 2/2020

Ze

 

 

 

 
—

 

Case 1:20-cv-02295-EGS Document 81-3 Filed 11/05/20 Page 7 of 8

 

PROCESSING OPERATIONS

HEADQUARTERS
UNITED STATES POSTAL SERVICE

 

Processing Operations Management Order  tnseosuares

POSTAL SERVICE @

 

Operational Clean Sweep Search Checklist: Political and Election Mail

Purpose: To provide an operational checklist to be used in performing a mail search, when notified by the
Business Service Network (BSN), of possibly missing or delayed P/E Mail. When completed — return to the Area
In-Plant Support PMOD Coordinator and District BSN.

District: (Ni A- Patio

 

 

 

 

 

Date:__ |b - 24-24de Name: Neraare+ Ford
Title: Mins Phone#:___ (294) 358-5 U)
Comments:

Check box Section/Operation:

when checked Specifics: include copies of PMOD label and /or

Defines th k : . Shee
eines the work area to be searched container placard, Names of individuals contacted

 

 

 

 

 

 

Incoming dock Drape Were. recorded in-tre Pottical
PA Log, Politeal mel is staged ch pede [AH

BMEU & BMEU Plant Staging A pallets iw Lanes PRanck 1Y

Opening Units Yio Polhecl mail ia FSS Stadieg ,

AO / Station dispatch area is Poldical moi | Staged in RO/ Shehion

‘Ss 2 atch arec,
Outbound dock Ue PelHeal mail
Outgoing Dispatch Area No Pali cat /Llaction mail in tee

 

Tavieg Dispetch area
Trailers in the yard (Yard Check) I\o reports of Hrailers jae ard Ui
Peet JO etn nog.

 

 

 

 

 

 

 

 

 

 

 

HABA Bao A oe

 

MTE Plant Staging Area N ) Ww
MTE Trailers N ) A
Site MTESC N iP h
PARS Staging and Operations N /hs
Rewrap Operations Darnaaed Ye-Wrap Palrheal mai} is dispatched
reo the CLT P4 HC if Gry hes Generated,
CFS (if applicable) N / {4
BRM/Postage Due i
N/A zl
Auditor. Goat \noca y : Pol. Position OSs Date |b or AGA

 

 

22

 
(

 

Case 1:20-cv-02295-EGS Document 81-3 Filed 11/05/20 Page 8 of 8

 

PROCESSING OPERATIONS

HEADQUARTERS |
UNITED STATES POSTAL SERVICE
Processing Operations Management Order  inosurs

POSTAL SERVICE ®

 

 

 

Operational Clean Sweep Search Checklist: Political and Election Mail

Business Service Network (BSN), of possibly missing or delayed P/E Mail. When completed — return to the Area
In-Plant Support PMOD Coordinator and District BSN.

District; __{Y\\d - RYertic
Date: \B- DE - Dada, Name: Merscrel Grek
Titte:___\Y\PS Phone #:__( ar!) 299 - 61|

 

Check box Section/Operation: Comments:

when checked Specifics: include copies of PMOD label and /or

Defi f i a
efines the work area to be tesa container placard. Names of individuals contacted

 

 

 

 

Incoming dock [Props Were fecorded iw iro lag. Pat K eal
LG staged et ple 1B H

BMEU & BMEU Plant Staging Teed Sing are ak pdle 3G rack Wwpallebe

Opening Units Ne Political Tal Stegock a ENS.

AO / Station dispatch area Al codeiners wile Paeal mail| are Kebebedk

 

to iderh&y + is Prlrkicel mol, Staged Le disorteh |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= Outbound dock pe aa ri . a FQ anh 1OG.,
Pauiers ct Stil glane LhKeo One.
Outgoing Dispatch Area Na Po Vtical mei in tre Okarne Dic
as on i o Sping Spat,
Trailers in the yard (Yard Check) Ne epochs of trai lore in “ther [sd Wh
P-- Polrhical weil.
MTE Plant Staging Area \
|] HK
MTE Trailers *,
|
Oo Nt
[] Site MTESC N/A
PARS Staging and Operations
LC] N/A
R Operati |
CI WIE PRreaions “Aged residrap Paleticel neil is Atspatched ts
Cy CFS (if applicable) N / N
O BRM/Postage Due
[|

 

 

Mn _t

Auditor (cuit i Polk Position rok Date__|4- 2¥- deou,
22
